DETAILED ACTION
Application 17/036740, “METHOD FOR MANUFACTURING POSITIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY”, filed on 9/29/20, is a continuation of application 16/624319, which is the national stage entry of a PCT application filed on 6/14/18, and claims priority from a foreign application filed on 6/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/13/22.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulsen (US 2016/0006032).
Regarding claim 1-3, Paulsen teaches a lithium ion secondary battery (paragraphs [0002-0003, 00103-0104]); comprising: a positive electrode active material comprising lithium, cobalt, and oxygen (abstract), wherein dQ/dV vs V curve which is obtained by differentiating capacitance (Q) with voltage (V) has a peak in a range of greater than or equal to 4.5V and less than or equal to 4.7V, wherein the peak is not a maximum peak in a range of greater than or equal to 4.0V and less than or equal to 4.8V, and wherein the peak which is not the maximum peak is smaller than a peak in the range of greater than or equal to 4.0V and less than 4.5V (see Figure 8 which illustrates a DQ/DV vs V curve for a sample comprising lithium/cobalt/oxygen positive electrode active material EX3.  The curve exhibits a maximum peak at a value less than 4.5, and a smaller peak at a value greater than 4.5, as claimed.  Paragraphs [0075] and [0079] clarify that the composition comprises lithium, cobalt and oxygen).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534) and Kumar (US 2010/0086854).
Regarding claim 1-3, Fujiki teaches a lithium ion battery (e.g. Figure 1) comprising a positive electrode active material comprising lithium, cobalt and oxygen (paragraph [0046, 0053]; Table 1, various examples). 

Fujiki is silent as to the requirement that dQ/dV vs V curve in a range of greater than or equal to 4.0V and less than or equal to 4.8V which is obtained by differentiating capacitance (Q) with voltage (V) does not have a maximum peak in a range of greater than or equal to 4.5V and less than or equal to 4.7 V.
However, applicant’s specification suggests that such a material can be made by a process formed by the method described in applicant’s embodiment 1 as illustrated in applicant’s Figure 2 (see applicant’s published paragraph [0428] describing preparation of Sample 1, which exhibits the required property).
Fujiki, or at least Fujiki in view of Kumar, teaches a substantially identical process of making the lithium cobalt oxide [see * below]; therefore, the invention of claim 1 is found to be at least obvious in view of the product suggested by a combination of Fujiki and Kumar.  As described in MPEP 2112.01, where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

*As to the method of preparing the lithium cobalt oxide material taught by the prior art being the same or substantially the same as that of applicant’s Figure 2: 
Fujiki teaches a method for manufacturing a positive electrode active material for a lithium-ion battery (abstract, paragraph [0010]) comprising steps of:
providing a ‘mixed source’ which includes a fluorine [halogen] source and a magnesium source to create a first mixture (“MgF2” at Table 1 Example 5 functions as a fluorine source and a magnesium source), 
providing a composite oxide containing lithium, a transition metal, and oxygen (“LiCoO2” at Table 1 Example 5 is a composite oxide containing lithium, a transition metal, and oxygen),
mixing the composite oxide with the ‘mixed source’ to provide a second mixture (“the raw material powder is mixed and weighed”, paragraph [0076]), and
annealing the second mixture (Table 1 Example 5 teaches heat treatment of 900 °C for 2 hrs), and 
collecting the mixture (this is the natural conclusion of a process for making an active material to be used in a secondary battery).

The method of Fujiki differs from that of applicant’s Figure 1 primarily in that Fujiki does not appear to teach wherein the ‘mixed source’ includes a lithium source, such that a first mixture is attained by mixing a lithium source, a fluorine source, and a magnesium source as in Figure 2.  It is not immediately clear if this difference is germane to the product produced by the method.
However, in the battery art, Kumar teaches that it is desirable for a LiMO2 type positive electrode material to be made higher in lithium by doping (paragraph [0031]).  Kumar further teaches that LiF may be added to an oxide composition as a dopant in order to provide additional lithium and additional fluorine (paragraphs [0078]). Kumar further teaches that magnesium is a desirable metal for addition and that magnesium and fluorine may be added by use of MgF2 dopant (paragraph [0077]). 
Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the production method of Fujiki by adding LiF in addition to MgF2 as co-dopants for the benefit of raising lithium concentration and providing all of lithium, magnesium and fluorine through the doping process as taught by Kumar.  Moreover, it would have been obvious to provide as the mixed source, a mixture of LiF and MgF2 for the benefit of simplifying the process, instead of requiring separate steps for doping with LiF and doping with MgF2.  It is noted that the selection of any order of mixing ingredients is prima facie obvious, absent a showing of criticality associated with the order (MPEP 2144.04 IVC).  
Accordingly, the method represented by applicant’s Figure 2, and disclosed in applicant’s paragraph [0428] as effective for teaching a material having the properties of Sample 1, which exhibits the claimed dQ/V characteristic, is obvious in view of the combination of Fujiki and Kumar.  Thus, the product produced therefrom is obvious over the cited art in view of MPEP 2112.01, and claims 1-3 are obvious over the cited art because the properties to which Fujiki is silent are produced by an obvious method.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kobino (WO 2009/19104) -teaches controlling lithium cobalt oxide crystal structure using heat treatment temperature; 
Fujii (WO 2014/098238) -teaches a lithium cobalt oxide having a pseudo-spinel structure which is closer to a spinel structure;
Yi (US 2018/0145325) -teaches a lithium cobalt oxide having dQ/dV peaks above and below 4.5 V.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723